Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 5117821 A) in view of Danford (US 9067086 B2), both cited on IDS dated 11/8/2019.
Regarding claim 1, White discloses a hunting mask (10, Fig. 1) wearable by a human hunter over the hunter's mouth and nose (Fig. 1); the mask (10) comprising: a mask body (12) including at least one inhalation valve (14) that permits inhalation and blocks exhalation; the mask body (12) including at least one exhalation valve (20) that permits exhalation and blocks inhalation; the exhalation valve (20) closes during inhalation; a scent material carrier (18) being disposed downstream of the exhalation valve (20) ; the sent material carrier including a scent material (charcoal granules, Col. 1, lines 38-41); and the scent material carrier (18) being disposed to be contacted by the hunter's exhalation (via flexible tube 16, Fig. 1) as the hunter's exhaled breath flows out of the exhalation valve (20) such that the hunter's exhalation combines with the scent material (charcoal granules) from the scent material carrier (18) and the scent material exits the mask body with the hunter's exhalation (via exhalation valve 21).
	  

    PNG
    media_image1.png
    634
    607
    media_image1.png
    Greyscale

White does not expressly show the interworking of the exhalation valve (20) or that the exhalation valve include an exhalation valve member that closes the exhalation valve during inhalation. 
Danford discloses a mask (Fig. 4) comprising an exhalation valve (32, Fig. 4) including an exhalation valve member (62) that closes the exhalation valve during inhalation. 
Since the exhalation valves are one way valves as stated in the abstract of White, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the exhalation valves with the exhalation valve member as taught by Danford for the purpose of exhalation permitting only, i.e. one way airflow. 

    PNG
    media_image2.png
    604
    788
    media_image2.png
    Greyscale




Regarding claim 2, White discloses the device of claim 1. Danford further show wherein the scent material carrier (18) is a non-powered device that releases the scent material in response to the user's exhaled breath (Col. 1, 37-41 and Col. 2, lines 1-4, Fig. 1).
Regarding claim 3, White discloses the device of claim 1. Danford further show wherein the scent material is one of a masking scent (charcoal granules), a cover scent, an aromatic scent, and a repellant scent. The charcoal “purifies breath prior to exhalation”, Col. 1, lines 15-17.
Regarding claim 6, White modified discloses the device of claim 1. Danford does not expressly disclose wherein the scent material carrier is one of a porous packet of loose powder. Danford show that the scent material is charcoal granules contained in the scent material carrier. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the scent material carrier to include a porous packet to contain the charcoal granules for the purpose of easy installation or removal of the charcoal granules.
Regarding claim 8, White modified discloses the device of claim 1. White further discloses , wherein the scent material carrier (18) has a solid disc-shaped body (Fig. 1) provided with a plurality of openings (opening at one end connected to exhalation valve (20) and at the other end connected to exhalation valve 21) to allow for the passage of exhaled breath and to increase the surface area of the scent material carrier for contact with the exhaled breath.
Regarding claim 9, White modified discloses the device of claim 1. White further disclose wherein the scent material carrier (18) defines a plurality of openings (opening at one end connected to exhalation valve (20) and at the other end connected to exhalation valve (21).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 5117821 A) in view of Danford (US 9067086 B2) and in view of White (US 5697105 A) cited on IDS dated 11/8/2019.
Regarding claim 4, White modified discloses the device of claim 1. Danford is silent on a filter carried by the mask body upstream of the scent material carrier.
	White 105’ discloses a mask (10, Fig. 1) comprising a mask body (12, Fig. 1) comprising a filter “An odor absorbing element such as activated charcoal is preferably provided between two cloth layers comprising cotton, wool, felt, or polyester” (Col. 3, lines 14-17). Since filters were commonly used to mask odors from a face mask, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the mask body of White with the filter as taught by White 105’ for the purpose of absorbing exhalation odors since “It is well known that most animals have well-developed senses of sight and smell, and individuals attempting to approach wildlife in its natural habitat must camouflage their visual image and mask or eliminate their odor”, Col.1, lines 13-17 of White 105’.
Regarding claim 5, White modified discloses the device of claim 4. , White 105’ further suggest wherein the filter can include activated carbon (Col. 3, lines 33-34). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the mask body of White with the filter using activated carbon as taught by White 105’ for the purpose of absorbing exhalation odors, using a known substance to yield predictable results. 
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 5117821 A) in view of Danford (US 9067086 B2) and in view of Rydbom (US 8490889 B2).
	Regarding claim 7, White modified discloses the device of claim 1. White does not expressly disclose wherein the scent material carrier is one of a wetted sponge that holds a liquid-based scent material, a wetted cloth that holds a liquid-based scent material, and a wetted mass of fibrous material that holds a liquid-based scent material. 
Rydbom discloses a scent dispenser (Fig. 4) having a scent material carrier (12, Fig. 4) configured to use a liquid scent (Fig. 4). Since White use a canister for the scent material carrier that is capable of inserting a scented material, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the scent material carrier to include a wetted material functionating as a filter for the purpose of masking the hunters scent.  
Regarding claim 11, White modified discloses the device of claim 1 except wherein the scent material carrier is a semi-permeable solid that is soaked in a scented liquid. 
Rydbom discloses a scent dispenser (Fig. 4) having a scent material carrier (12, Fig. 4) configured to use a liquid scent (Fig. 4). Since White use a canister for the scent material carrier that is capable of inserting a scented material, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the scent material carrier to include a semi-permeable solid that is soaked in a scented liquid, functionating as a filter for the purpose of masking the hunters scent.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over White (US 5117821 A) in view of Danford (US 9067086 B2) and in view of Browder et al. (US 8412029 B2) .
Regarding claim 12, White modified discloses the device of claim 1 except wherein the scent material carrier is formed from a polymer impregnated blended with a scent material.
Browder discloses an apparatus that has a polymeric disk (160, Fig. 2) impregnated with fragrances that can be released into the air (Col. 1, lines 20-23). 
	Since White use a canister for the scent material carrier that is capable of inserting a polymer impregnated material with a scent material as taught by Browder for the purpose of masking the hunters scent. 
Allowable Subject Matter
Claims 13-18 are allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  White (US 5117821 A) and Danford (US 9067086 B2) being the closest prior art, both teach a mask having a mask body, at least one inhalation valve and at least one exhalation valve. White further detail a scent material carrier connected to exhalation valves. White and Danford fails to teach or suggest “wherein an outer perimeter edge of the scent material carrier defines a plurality of channels that define air paths between the scent material carrier and the mask body” as required of claim 10. White and Danford fails to teach or suggest a hunting mask comprising “a scent material carrier being carried by the exhalation valve; the scent material carrier being disposed downstream of the exhalation valve member; the scent material carrier including a scent material; the scent material carrier defining a plurality of openings” as required of claim 13. Claims 14-18 depend upon claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761